UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7166


TIMOTHY L. GARLAND,

                  Plaintiff - Appellant,

             v.

HELEN FAHEY, Chairperson of VA Parole Board,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:08-cv-00163-RAJ-FBS)


Submitted:    December 11, 2008            Decided:   December 17, 2008


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy L. Garland, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Timothy L. Garland appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000).        We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by   the      district     court.         Garland    v.     Fahey,       No.

2:08-cv-00163-RAJ-FBS (E.D. Va. June 16, 2008).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                     2